Title: From James Madison to Alexander Hamilton, 20 June 1788
From: Madison, James
To: Hamilton, Alexander


Dear SirRichmond June 20. 1788.
Our debates have advanced as far as the Judiciary Department against which a great effort is making. The Appellate connazance of fact, and an extension of the power to causes between Citizens of different States, with some lesser objections are the topics cheifly dwelt on. The retrospection to cases antecedent to the Constitution, such as British debts, and an apprehended revival of the Fairfax Indiana Vandalia &c. claims are also brought into view in all the terrific colours which imagination can give them. A few days more will probably produce a decision; though it is surmized that something is expected from your Convention in consequence of the Mission formerly suggested to you. Delay & an adjournment will be tried if the adverse party find their numbers inferior, and can prevail on themselves to remain here till the other side can be wearied into that mode of relieving themselves. At present It is calculated that we still retain a majority of 3 or 4; and if we can weather the storm agst. the part under consideration I shall hold the danger to be pretty well over. There is nevertheless a very disagreeable uncertainty in the case; and the more so as there is a possibility that our present strength may be miscalculated. Yrs. Affectly.
Js. Madison Jr.
